UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6905


JASON VANN,

                   Plaintiff - Appellant,

             v.

BARBARA MEAD, Medical Staff Supervisor,

                   Defendant - Appellee,

             and

RAPPAHANNOCK REGIONAL JAIL,

                   Defendant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:17-cv-00274-RAJ-RJK)


Submitted: December 21, 2017                            Decided: December 27, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.
Jason Vann, Appellant Pro Se.    Alexander Francuzenko, COOK CRAIG &
FRANCUZENKO, PLLC, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Jason Vann seeks to appeal the district court’s order denying his motion for

appointment of counsel. Barbara Mead has moved to dismiss the appeal. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Vann seeks to

appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we grant Mead’s motion to dismiss and dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            3